PER CURIAM.
The name, address, business, and financial •standing of the proposed customer are not particulars of the plain*149tiffs’ cause of action, but are merely evidentiary facts, which the plaintiffs should not be required to disclose by a bill of particulars. The plaintiffs’ right of recovery would not be defeated or affected by the fact that Eustis gave the name of some person as a proposed customer who had not in fact proposed to purchase the necklace. The order should be reversed, with $10 costs and disbursements, and the motion denied, with $10 costs. ■